  Case 2:20-cv-00631-GW-JPR Document 12-7 Filed 04/30/20 Page 1 of 1 Page ID #:71




Manning Law Office, APC
20062 S.W. Birch Street, Suite 200
Newport Beach, CA 92660
(949) 200-8755


CLIENT:        Anthony Bouyer v. Lucky 7, et al. Case No. 2:20-cv-00631-GW-JPR
ACCOUNTING: ATTORNEY HOURS WORKED/Hourly Value
HOURLY RATE: $425
               Joseph R. Manning, Jr. (JRM) $450 / Associate Attorney (AA) $375

                                                                                                            Billing
     Date                                        Task                                     Attorney Hours   Amount
     1/11/2020 Reviewed information received from client                                  JRM       0.5    $225.00
     1/14/2020 Met with client and discussed case.                                        JRM       0.25   $112.50
               Examined the alleged violations of the ADA Access Guidelines at the        JRM
               property and confirmed they are not ADA compliant as set forth in the
     1/15/2020 Complaint.                                                                            1     $450.00
               Conducted research of public records to determine identities of business   AA
     1/17/2020 owner and owner of the real property                                                1.35    $506.25
     1/21/2020 Edit/draft complaint for filing.                                           JRM        1     $450.00
               Reviewed and executed the front matter (civil case coversheet,             AA
     1/22/2020 summons, etc.).                                                                      0.5    $187.50
                                                                                          AA
       2/1/2020 Reviewed court-issued summons, Notice of Assignment, Standing order.                0.4    $150.00
                                                                                          AA
                Reviewed and executed the Request for Entry of Default; review file
      3/26/2020 generally to confirm service proper and effected as to proper defendant.            0.7    $262.50
                Drafted delcaration on behalf of client in support of Plaintiff's        AA
                Application for Entry of Default Judgment. Contacted client to execute
      4/29/2020 declaration.                                                                        0.6    $225.00
                Drafted Notice of Motion and Motion for Application for Entry of Default AA
                Judgment, and declaration in support. Compiled exhibits and instructed
      4/29/2020 staff to file.                                                                     1.5     $562.50
      4/30/2020 Review Default Package and Approve                                       JRM       0.25    $112.50

                 Litigation Expenses
                 Filing Fees                                                                                $400
                 Service Cost                                                                               $138



                 Total Bill                                                                                  $3,782
